NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



WILLIAM JASON TEETS,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-141
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 27, 2018.

Appeal from the Circuit Court for Polk
County; John K. Stargel, Judge.

Howard L. Dimmig, II, Public Defender,
and Gary R. Gossett, Jr., Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.